Citation Nr: 1216837	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  09-41 986A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial compensable rating for a chronic left ankle sprain.

2.  Entitlement to an initial compensable rating for an injury to the fifth cranial nerve, with hyperesthesia and left-sided facial tenderness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to May 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, in part, granted service connection for a chronic left ankle sprain and injury to the fifth cranial nerve.  Both conditions were assigned noncompensable ratings effective April 13, 2006.

The Veteran submitted a statement in April 2008 seeking increased compensation for the claimed disabilities.  This statement was construed as a new claim for benefits, and a December 2008 rating decision which continued the assigned noncompensable ratings was promulgated by the RO in St. Louis, Missouri.  The matter has otherwise been adjudicated by the RO in Chicago, Illinois.

Given that the Veteran's April 2008 statement was filed well within one year of the August 2007 rating decision, and appears to seek additional compensation for the his left ankle and fifth cranial nerve conditions, the Board finds that it may be construed as a notice of disagreement (NOD) with the rating assigned in connection with the grant of service connection.  See 38 C.F.R. § 20.201 (communication expressing dissatisfaction with RO decision and desire to contest the result constitutes a NOD; special wording not required); Palmer v. Nicholson, 21 Vet. App. 434, 437 (2007) ("VA has always been, and will continue to be, liberal in determining what constitutes a Notice of Disagreement").  Therefore, the Board has characterized these claims as appeals of the initial ratings.


The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The Veteran was most recently afforded VA examinations for his left ankle and cranial nerve conditions in July 2008 and October 2008, respectively.  The record contains VA treatment records dated October 2009, but these records do not contain sufficient information to rate the Veteran's disabilities.  

When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Because there may have been a significant change in his conditions and in light of the Veteran's testimony provided as a personal hearing before the undersigned in April 2011, the Board finds that new examinations are needed to fully and fairly evaluate the Veteran's claims for increased disability ratings.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

In addition, as noted above, VA treatment records dated through October 2009 have been associated with the claims file.  Therefore, on remand, any additional records generated since that time should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain the Veteran's VA treatment records from the Hines VAMC in Chicago, Illinois, for the period from October 2009 through the present and associate them with the claims file.

2.  The Veteran should undergo a VA examination to determine the current severity of his service-connected chronic left ankle sprain.  The claims folder should be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail.  The VA examiner should indicate all present symptoms and manifestations attributable to the Veteran's service-connected left ankle disability to include complete range of motion findings for the affected joint.  The examiner should be asked to indicate whether pain or weakness significantly limits functional ability during flare-ups or when the measured joint is used repeatedly over a period of time.  The examiner should also be asked to determine whether the joint exhibits weakened movement, excess fatigability or incoordination.  If feasible, these determinations should be expressed in terms of additional range of motion loss due to any weakened movement, excess fatigability or incoordination.

3.  The Veteran should undergo a VA examination to determine the current severity of his service-connected injury to the fifth cranial nerve.  The claims folder should be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail.  The VA examiner should indicate all present symptoms and manifestations attributable to the Veteran's service-connected fifth cranial nerve injury, and should state whether the neurological impairment resulting from the injury would be considered to be mild, moderate, or severe.  The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.

4.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011).

5.  After the requested development has been completed, the AMC/RO should readjudicate the merits of the Veteran's claim based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


